Citation Nr: 1731148	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an evaluation in excess of 40 percent for multi-level degenerative disc disease of the lumbar spine. 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include consideration of an increased rating for multi-level degenerative disc disease of the lumbar spine on an extraschedular basis.

7.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

The Veteran initially requested a videoconference hearing before a Veterans Law Judge.  However, in an October 2015 statement, the Veteran's representative withdrew his hearing request.  See 38 C.F.R. § 20.704  (2016).

The Board notes that, since the RO last reviewed this matter in a February 2017 Supplemental Statement of the Case, the Veteran submitted additional evidence and argument in support of his appeal with a waiver of  initial RO consideration.
Additionally, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board remanded all of the claims considered herein for additional development in March 2016; also reopening a claim for entitlement to service connection for a bilateral knee disability.  The claims have been returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of to service connection for a left knee disability, a right knee disability, a bilateral hearing loss disability, and tinnitus; entitlement to a TDIU; and entitlement to SMC based on the need for the regular aid and attendance of another/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 15, 2017, the preponderance of the evidence is against a finding that the Veteran had ankylosis or incapacitating episodes.   

2.  On and from April 15, 2017, the preponderance of the evidence indicates that the Veteran had unfavorable ankylosis of the thoracolumbar spine but not incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to April 15, 2017, the Veteran's lumbar spine disability does not warrant a rating higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.

2.  On and from April 15, 2017, the Veteran's lumbar spine disability warrants a rating of 50 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such evidence and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under diagnostic codes relevant to the lumbar spine, an evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed the current increased rating claim received by VA on August 27, 2010.  The Veteran was rated utilizing Diagnostic Code 5293 for degenerative disc disease as 40 percent disabling as of his date of service connection, November 14, 1997, under a Diagnostic Code no longer in effect.  In 2004, the Veteran's 40 percent rating was continued and the Diagnostic Code changed to 5293-5237.  In 2009, the 40 percent disability rating was continued and the Diagnostic Code was changed to 5243, which was continued thereafter.

The Veteran was afforded a VA examination in February 2011.  There were no incapacitating episodes of spine disease.  The Veteran and his wife indicated that he could not walk more than five steps and that he utilized a motorized wheelchair all of the time.  There was no thoracolumbar spine ankylosis.

Consistent with the prior remand, the Veteran was scheduled for an additional VA spine examination.  However, he could not report due to his admittance to a state veterans' home.

The Veteran's private provider indicated in a disability benefits questionnaire dated  April 5, 2017 that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  The examiner additionally checked that the Veteran had no radicular pain or any other subjective symptoms of radiculopathy.

The Veteran's post-service treatment records, VA and private, were additionally reviewed.  The records were consistent with the Veteran's level of disability reported during VA examinations.  

Prior to April 5, 2017, there is no indication that the Veteran's lumbar spine disability warrants a rating in excess of 40 percent as there is no indication of ankylosis.   

On and from April 5, 2017, the evidence indicates that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that the Veteran is not service-connected for the cervical spine so this is the highest rating available under Diagnostic Codes for diseases and injuries of the spine under limitation of motion.  

There is no indication that the Veteran has incapacitating episodes due to his lumbar spine disability.  There is also no diagnosis of radiculopathy or other nerve involvement of record.

Additionally, the Board notes that all symptomatology impacted by pain, functional loss, or repetitive motion has been considered in the above findings.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (indicating that pain may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance, does not warrant a higher rating).  The various VA examiners did not specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in this case.  However, it is not possible for an examiner to do such  testing retrospectively.  Thus, additional range of motion testing would be futile.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted ratings higher than those discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 40 percent for multi-level degenerative disc disease of the lumbar spine prior to April 5, 2017 is denied.

Entitlement to an evaluation of 50 percent for multi-level degenerative disc disease of the lumbar spine is allowed on and from April 5, 2017, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, the Board finds the claims must again be remanded for further development.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran essentially contends that his knee disabilities are secondary to his service-connected lumbar spine disability.  Additionally, the Veteran's wife and a service buddy have indicated that the Veteran fell during service, injuring his knees.  As noted, the Veteran was not able to attend his VA examinations due to his admittance to a state veterans' home.  Therefore, the AOJ should obtain a medical opinion (without examination) to determine the etiology of any current right and/or left knee disabilities, to include whether any disability is secondary to his service-connected lumbar spine disability. 

As to the claims for service connection for hearing loss and tinnitus, the Veteran was afforded an examination in December 2011.  After finding a bilateral hearing loss disability, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of service.  One of the reasons for the negative opinion was that the Veteran's audiometric findings at enlistment and separation showed hearing within normal limits without shifts and were not indicative of noise induced hearing loss.  The Veteran served before 1967 and it is therefore unclear to the Board if the hearing test results during service were reported using ASA units or ISO (ANSI) units.  This is significant, as if the reports are using ASA units, converting the findings at separation to ISO (ANSI) units would show some hearing loss.  As noted, the Veteran was not able to attend his VA examinations due to his admittance to a state veterans' home.  Therefore, the AOJ should obtain a medical opinion (without examination) to determine the etiology of the Veteran's hearing loss and tinnitus.  

As the Veteran contends that he is unemployable due to his lumbar spine disability, the record further suggests an exceptional or unusual disability picture in terms of interference with employment.  Thus, the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

The Board further notes that the claims currently on appeal could affect the outcome of the claim for SMC; therefore, the claim is inextricably intertwined.  For this reason, the issues of entitlement to service connection must be resolved prior to resolution of the claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  After completing the foregoing development, the AOJ should obtain an opinion concerning any current right and/or left knee disability that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran's wife and an April 2016 buddy statement have indicated that the Veteran fell during service injuring his knees.  It should be noted that the Veteran, his buddy and his wife are competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current left and/or knee disability that manifested in service or is otherwise causally or etiologically related thereto, including any falls therein.

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any knee disability is either (i) caused by or (ii) aggravated by the Veteran's service-connected lumbar spine disability.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.  

3.  The AOJ should obtain an opinion concerning any current hearing loss or tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus is causally or etiologically related to the Veteran's military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

Before rendering an opinion, the examiner is asked to determine if the audiological results in service represent ASA or ISO units.  If this cannot be determined, the examiner should presume the reports are in ASA units.  If ASA units were reported (or presumed reported) during service, the examiner should convert those findings into ISO unit. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

4.  The AOJ should have an examiner discuss the impact of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment based on the evidence of record or at minimum indicate the effect of the Veteran's service- connected disabilities on his functioning.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

5.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for a lumbar spine disability in accordance with 38 C.F.R. § 3.321(b).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include opinions concerning the claims for TDIU and SMC, the claims should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


